DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 9/19/22 was entered into the record.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 5 which states
the sheet storage can be pulled out from a state where the sheet storage is mounted at a predetermined position of an apparatus main body, and the separation roller contacts the paper feed roller when the sheet storage is mounted in the predetermined position and separates from the paper feed roller when the sheet storage is pulled out from the predetermined position  

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018131282 (“JP ‘282”) in view of Ohkura US 8,777,215 (“Ohkura”).  
Regarding claim 1, JP ‘282 disclosed a paper feeder, comprising: 
a sheet storage (13) that stores sheets; 
a pick roller (54) that delivers the sheets stored in the sheet storage to a downstream side of a conveyance path; 
a pair of conveyance rollers (53, 55) that is located on a downstream side of the pick roller in the conveyance path and conveys the sheets delivered from the pick roller to further downstream side in the conveyance path; 
a drive source (77) that drives the pick roller and the pair of conveyance rollers; and 
a hardware processor that cleans the pair of conveyance rollers by driving the drive source to rotate the pair of conveyance rollers in a state of being in contact with each other, when the pick roller cannot deliver sheets (seen in Figure 7 and described on page 8 of the supplied translation).  
JP ‘282 did not seem to teach using a clutch for the pick roller.  Ohkura teaches a power transmitter (clutch 36b) capable of enabling or disabling power transmission from a drive source to a pick roller (Figure 4), wherein the hardware processor disables power transmission by the power transmitter when the pick roller is not in use.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a power transmitter as taught by Ohkura in order to disable the power transmission from the drive source to the pick roller when the pick roller is not in use while driving the drive source for cleaning the paper feed roller.  This would conserve power/torque that the motor would be required to generate.  See also MPEP 2143 I. (A)-(E).
Regarding claim 2, JP ‘282 disclosed the pair of conveyance rollers comprises a paper feed roller (53) driven by the drive source, and a separation roller (55) that is arranged so as to face the paper feed roller with the conveyance path interposed therebetween and separates a plurality of sheets delivered by the pick roller into one sheet, and the hardware processor cleans the paper feed roller by rotating the paper feed roller in contact with the separation roller when the pick roller cannot deliver sheets (seen in Figure 7 and described on page 8 of the supplied translation).  
Regarding claim 3, JP ‘282 disclosed the drive source drives the paper feed roller and the pick roller (see at least Figure 7).  
Regarding claim 5, JP ‘282 the sheet storage can be pulled out from a state where the sheet storage is mounted at a predetermined position of an apparatus main body, and the separation roller contacts the paper feed roller when the sheet storage is mounted in the predetermined position (Figure 2) and can be separated from the paper feed roller when the sheet storage is pulled out from the predetermined position (including when a sheet is between the two rollers).  See also MPEP 2114.
Regarding claim 6, JP ‘282 disclosed a detector (95) that detects sheets stored in the sheet storage, wherein the hardware processor determines that a sheet cannot be delivered by the pick roller when the detector detects that the sheet stored in the sheet storage is not present at a predetermined position with respect to the pick roller (see page 5 of the translation).  
Regarding claim 7, JP ‘282 disclosed the hardware processor determines that a sheet cannot be delivered by the pick roller when the detector detects that a sheet stored in the sheet storage is not in contact with the pick roller (see at least page 5 of the translation).
Regarding claim 8, JP ‘282 disclosed the hardware processor determines that a sheet cannot be delivered by the pick roller when the detector (95) detects that a sheet is not stored in the sheet storage (see at least page 5 of the translation).  
Regarding claim 9, JP ‘282 disclosed a holding member (43) that holds sheets stored in the sheet storage and is movable back and forth with respect to the pick roller, wherein the hardware processor moves the holding member when determining that the pick roller cannot deliver a sheet, and drives the drive source when moving the holding member (see page 3 of the translation). 
Regarding claim 10, JP ‘282 disclosed a holding member (43) that holds sheets stored in the sheet storage and is movable back and forth with respect to the pick roller, wherein when a sheet stored in the sheet storage is not in contact with the pick roller, the hardware processor moves the holding member toward the pick roller until a sheet can be delivered by the pick roller (see page 3 of the translation), and the hardware processor may drive the drive source during a period from when it is determined that a sheet stored in the sheet storage cannot be delivered (as stated above) to when the movement of the holding member ends.  
 Regarding claim 11, JP ‘282 disclosed a holding member (43) that holds sheets stored in the sheet storage and is movable back and forth with respect to the pick roller (see page 3 of the translation), wherein the hardware processor may move the holding member to a predetermined sheet replenishment position when a sheet is not stored in the sheet storage, and the hardware processor may drive the drive source after starting the movement of the holding member to the sheet replenishment position (see at least page 3 and 8 of the translation).  
Regarding claim 12, JP ‘282 disclosed a holding member (43) that holds sheets stored in the sheet storage and is movable back and forth with respect to the pick roller (see at least page 3 of the translation), wherein the hardware processor may move the holding member to a predetermined sheet replenishment position when a sheet is not stored in the sheet storage, the hardware processor may move the holding member from the sheet replenishment position toward the pick roller until a sheet can be delivered by the pick roller after sheets are replenished at the sheet replenishment position, and the hardware processor drives the drive source when moving the holding member from the sheet replenishment position toward the pick roller (see at least page 3 and 8 of the translation).  
	Regarding claim 15, JP ‘282 disclosed the hardware processor counts the number of sheets (with 82) fed by the paper feed roller and cleans the paper feed roller in accordance with the number of fed sheets (page 10 of the translation).  
 	Regarding claim 16, JP ‘282 disclosed the hardware processor sets a cleaning mode in accordance with the number of fed sheets, and cleans the paper feed roller on condition that the cleaning mode is set (see at least page 10 of the translation).  
 	Regarding claim 17, JP ‘282 disclosed the hardware processor sets a cleaning time for driving the drive source for cleaning the paper feed roller in accordance with the number of fed sheets, and in the cleaning mode, the hardware processor cleans the paper feed roller until a drive time of the drive source for cleaning the paper feed roller reaches the cleaning time (see page 10 of the translation).
 	Regarding claim 18, JP ‘282 disclosed a paper feed detector (including 83, 96) that is located on a downstream side of the paper feed roller in the conveyance path and detects a sheet fed by the paper feed roller, wherein when a sheet is fed by driving the drive source when a sheet can be delivered by the pick roller, the hardware processor measures a paper feed time from the start of paper feeding until a sheet is detected by the paper feed detector, and cleans the prepare feed roller when the paper feed time is a predetermined time or more (see page 7 of the translation).  
 	Regarding claim 19, JP ‘282 disclosed the hardware processor sets a cleaning time for driving the drive source for cleaning the paper feed roller according to the paper feed time when the paper feed time is the predetermined time or more (see at least page 7 of the translation).
 	Regarding claim 20, JP ‘282 disclosed the hardware processor sets a cleaning mode based on an instruction from the outside, and cleans the paper feed roller on condition that the cleaning mode is set (see at least the abstract).
 	Regarding claim 21, JP ‘282 disclosed an image forming apparatus, comprising: the paper feeder according to claim 1 as described above; and an image forming unit that forms an image on a sheet fed by the paper feeder (Figure 1).
 	Regarding claim 22, JP ‘282 disclosed a control method of a paper feeder, the paper feeder comprising: 
 	a sheet storage that stores sheets (Figure 1); 
 	a pick roller (54) that delivers sheets stored in the sheet storage to a downstream side of a conveyance path; 
 	a pair of conveyance rollers (53, 55) that is located on a downstream side of the pick roller in the conveyance path and conveys a sheet delivered from the pick roller to further a downstream side in the conveyance path; and 
 	a drive source (77) that drives the pick roller and the pair of conveyance rollers, wherein the pair of conveyance rollers is cleaned by driving the drive source to rotate the pair of conveyance rollers in a state of being in contact with each other.
JP ‘282 did not seem to teach using a clutch for the pick roller.  Ohkura teaches a power transmitter (clutch 36b) capable of enabling or disabling power transmission from a drive source to a pick roller (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a power transmitter as taught by Ohkura in order to disable the power transmission from the drive source to the pick roller.  This would conserve power/torque that the motor would be required to generate.  See also MPEP 2143 I. (A)-(E).

Allowable Subject Matter
Claims 13 and 14 are allowed.

Response to Arguments
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive.
Applicant alleged that the subject matter of claim 5 is shown in Figure 1 of the amended drawings.  The examiner disagrees.  The amended drawings do not show whatever structure is included by: the sheet storage can be pulled out from a state where the sheet storage is mounted at a predetermined position of an apparatus main body, and the separation roller contacts the paper feed roller when the sheet storage is mounted in the predetermined position and separates from the paper feed roller when the sheet storage is pulled out from the predetermined position.  Adding arrows to the figure did not remedy this deficiency.
With regard to the obviousness rejection, applicant highlighted that Ohkura teaches a drive force that is transmitted from the drive mechanism to separation rollers in the same way as to a pickup roller.  Thus, Ohkura cannot render the subject claims obvious.  
The examiner disagrees.  Ohkura was used to demonstrate that it is well known in the art to use a clutch mechanism to disable power transmission when a driving force is not wanted or needed.  This teaching, as applied to JP ‘282, rendered obvious the subject matter of the claims as demonstrated above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653